DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The response filed 02/23/2022 has been considered and the rejections under 35 U.S.C. §§112(b) and 103 have been withdrawn in view of the amendments and arguments.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Independent claims 1 and 7 recite, “wherein the first and second ends of the short-circuit induction part are configured to not contact the plurality of electrode leads when the short-circuit induction part is below a specific temperature, and are configured to respectively extend toward the plurality of electrode leads to contact the plurality of electrode leads when reaching a the short-circuit induction part exceeds the specific temperature” (emphasis added). For at least the below reasons, the claims are allowable due to this claim limitation.
The closest prior art documents are those cited in the prior office action mailed 11/24/2021. That is, Lim (WO2017/073905), KR’955 (KR20060039955A), and Kim (WO2012165846A2). KR’955 was specifically relied upon for teaching the inventive aspects of the claims, i.e., the claimed short-circuit induction part. 
In view of Applicant’s amendment and arguments in the 02/23/2022 response, claims 1 and 7 were amended to recite the limitation of,  “wherein the first and second ends of the short-circuit induction part are configured to not contact the plurality of electrode leads when the short-circuit induction part is below a specific temperature.” KR’955 does not teach wherein first and second ends of a short-circuit induction part do not contact the plurality of electrode leads when the short-circuit induction part is below a specific temperature. Rather, KR’955 teaches that at least one end of the short-circuit induction part contacts an electrode lead. See FIGS. 1-5 of KR’955. Each embodiment of the alleged short-circuit induction part 100 has at least one end of the short-circuit induction part contacting the plurality of electrode leads 20, 30. In contradistinction, the present claims require the opposite, i.e., that the ends of the short-circuit induction part do not contact the plurality of electrode leads. 
In sum, the prior art of record does not teach “wherein the first and second ends of the short-circuit induction part are configured to not contact the plurality of electrode leads when the short-circuit induction part is below a specific temperature, and are configured to respectively extend toward the plurality of electrode leads to contact the plurality of electrode leads when reaching a the short-circuit induction part exceeds the specific temperature.” Moreover, there is no teaching, suggestion or motivation in the prior art to arrive at the claimed limitation. Thus, independent claims 1 and 7 are allowable. By virtue of their dependency on allowed claims 1 and 7, dependent claims 2-6 and 8-10 are also allowable. Claims 11 and 12 are independent claims that incorporate all of the claim limitations of claim 7 and are allowable by virtue of the incorporation of all of the claim limitations of claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON AARON BARTON whose telephone number is (571)270-3551. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON BARTON/Examiner, Art Unit 1721                   

/ALLISON BOURKE/Supervisory Patent Examiner, Art Unit 1721